Citation Nr: 1642247	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 2005 to September 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.

The issue of entitlement to service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Patellofemoral dysfunction of the right knee, with arthritis, is attributable to service.

2.  Patellofemoral dysfunction of the left knee, with arthritis, is attributable to service.


CONCLUSIONS OF LAW

1.  Patellofemoral dysfunction of the right knee, with arthritis, was incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Patellofemoral dysfunction of the left knee, with arthritis, was incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board acknowledges that the Veteran was exposed to combat during his service.  Service personnel records reflect that the Veteran has been awarded the Navy Commendation Medal with 'V' Device and the Combat Action Ribbon in connection with his service in Afghanistan.  Nonetheless, the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran's service treatment records reflect that he was treated for complaints of bilateral knee pain in November 2012, and that he was diagnosed with bilateral patellofemoral dysfunction in February 2013.  A July 2013 Report of Medical History reflects that the Veteran complained of knee trouble and swollen or painful joints.  The examining physician noted that the Veteran had been diagnosed with arthritis of the knees.  The August 2013 separation examination report also reflects complaints of knee pain.  

The Veteran was afforded a VA examination in December 2013.  According to the report, physical examination and x-rays of the knees were normal.  No diagnosis or etiology opinion was provided.

The Veteran continued to complain of bilateral knee pain following service.  VA treatment records reflect complaints of knee pain beginning in January 2014.  August 2015 x-rays of the knees were normal, and a December 2015 MRI report reflects that there was no evidence of meniscal tears or unstable ligaments in either knee.  January 2016 and August 2016 treatment reports reflect that the Veteran was diagnosed with arthritis of the right knee and that he had a history of bilateral knee pain and knee strain.  May 2016 treatment notes reflect that the Veteran had fluid removed from both knees, and that he received cortisone injections for pain in both knees.  

The Board finds that the evidence of record demonstrates that service connection for patellofemoral dysfunction of the right and left knees, with arthritis, is warranted.   The Board acknowledges that the December 2013 VA examiner found that the Veteran did not have a current right or left knee disorder related to his service.  However, the Board notes that the December 2013 VA examiner did not address the Veteran's continued credible complaints of and treatment for bilateral knee pain, documented during service and at separation.  The VA examiner also failed to address the Veteran's in-service diagnosis of patellofemoral dysfunction and arthritis of the knees, as reflected in physician notes found in the July 2013 Report of Medical History and at his August 2013 separation examination.  

The Board finds that the Veteran's reports of and treatment for chronic right and left knee pain constitute credible lay statements of on-going symptoms.  To this point, the Board points out that the Veteran reported right and left knee pain nearly a year before his separation, and again at his separation examination; in February 2013, he was diagnosed with bilateral patellofemoral dysfunction and he was diagnosed with arthritis of the knees in July 2013.  Moreover, he has credibly reported that he had continued right and left knee pain in the years since service that was similar in nature to the pain experienced during service and at separation from service.  He has also continued to complain of, and seek treatment for, right and left knee pain.  Although complaints of pain, alone, are not sufficient to grant service connection, the Veteran's service treatment records and post-service VA treatment records reflect diagnoses of patellofemoral dysfunction and arthritis of the right and left knees.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's right knee patellofemoral dysfunction, with arthritis, and left knee patellofemoral dysfunction, with arthritis, first manifested in service.  38 C.F.R. § 3.303(b).  See Walker, 708 F.3d 1331 (Fed. Cir. 2013).  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for right knee patellofemoral dysfunction, with arthritis, and left knee patellofemoral dysfunction, with arthritis, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for patellofemoral dysfunction of the right knee, with arthritis, is granted.

Service connection for patellofemoral dysfunction of the left knee, with arthritis, is granted.


REMAND

The Board acknowledges that the Veteran was provided with a VA examination in December 2013 in connection with his claim for service connection for a right ankle disorder.  Nevertheless, the VA examination is insufficient.  In particular, the VA examination did not adequately address the evidence of record.  

The VA examiner found that the Veteran did not have a current right ankle disorder.  According to the VA examiner, the examination of the Veteran, as well as x-rays of the right ankle, were normal.  The VA examiner also found that the Veteran did not have and never had an ankle disorder.  However, the Veteran's service treatment records clearly reflect a diagnosis of right lateral ankle ligament laxity.  As such, the Board finds that the VA examiner's finding that the Veteran does not have a right ankle disorder is inconsistent with the record.  

To this point, the Veteran's separation examination report reflects that the Veteran had a history of multiple ankle sprains in service, without proper rehabilitation, and, as previously discussed, that the Veteran had been diagnosed with right lateral ankle ligament laxity.  Moreover, the Board observes that the Veteran's post-service treatment records reflect the Veteran has continued to complain of right ankle pain, although there is no current diagnosis is of record.  Additionally, to the extent that the VA examiner relies solely on a current normal physical examination on the date of the examination, this does not constitute a sufficient evaluation, in light of the failure of the VA examiner to discuss the in-service findings and diagnosis.  

As such, the Board finds that the Veteran should be afforded a new VA examination regarding the claim for service connection of a right ankle disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A probative medical opinion should be based on an accurate factual premise.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  VA cannot exercise independent medical judgment in deciding an appeal; thus, a new medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available VA treatment records for the claims on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claim on appeal from any VA facility identified by a review of the record,  for the periods prior to March 2015 and since August 2016.

2.  The Veteran should be afforded a VA joints examination to determine the nature and etiology of any right ankle disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current right ankle disorder is related to any event, illness, or injury during service.  The VA examiner must address the significance, if any, of the Veteran's report of multiple ankle sprains without proper rehabilitation during service, and the in-service diagnosis of right lateral ankle ligament injury.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
	GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


